ORFINGER, R.B., J.
Appellant, ARON ANDERSON, was charged with sale or delivery of a controlled substance within one thousand feet of a place of worship in violation of section 893.1S(l)(e), Florida Statutes (1999). Appellant’s attorney engaged in plea negotiations with the State on his behalf. Pursuant to those negotiations, Appellant pled nolo contendere to the charge in exchange for an agreed-upon sentence. .
Appellant now seeks to challenge the constitutionality of the statute though he did not make any such challenge in the trial court or reserve his right to do so as a condition of his plea.
Since Appellant failed to properly raise and preserve the issue for appellate review by first presenting the constitutional challenge to the trial court for determination, he is precluded from raising that issue now on appeal. Robinson v. State, 373 So.2d 898 (Fla.1979). Our supreme court has held that district courts should affirm in such cases unless the appeal presents: (1) a legally dispositive issue that was expressly reserved for appellate review pursuant to section 924.051(4), Florida Statutes (1999); (2) an issue concerning whether the trial court lacks subject matter jurisdiction as set forth in Robinson; or (3) a preserved sentencing error or a sentencing error that constitutes fundamental error. Leonard v. State, 760 So.2d 114 (Fla.2000). None of those circumstances is present here. Accordingly, the judgment and sentence are affirmed.
AFFIRMED.
. THOMPSON, C.J. and PLEUS, J. concur.